 



Exhibit 10.1

 



--------------------------------------------------------------------------------



 



JAG Media Holdings, Inc.
6865 S.W. 18th Street, Suite B13
Boca Raton, FL 33433
May 11, 2007
Cryptometrics, Inc.
73 Main Street
Tuckahoe, NY 10707

Re:   Agreement Amending Merger Agreement Among JAG Media Holdings, Inc. (“JAG
Media”), Cryptometrics Acquisition, Inc. (“Cryptometrics Acquisition”),
Cryptometrics, Inc. (“Cryptometrics”), Robert Barra, Michael Vitale, Karlen &
Stolzar, Thomas J. Mazzarisi and Stephen J. Schoepfer (collectively, the
“Parties”) dated as of January 24, 2007, as Further Amended by those Certain
Agreements Among the Parties dated as of February 26, 2007, April 2, 2007 and
April 20, 2007 (“Merger Agreement Amendment”)

Gentlemen:
This will confirm our understanding regarding the following changes to the
Merger Agreement Amendment, which have been authorized by the directors of JAG
Media, Cryptometrics Acquisition and Cryptometrics:
1. The Automatic Termination Date of May 11, 2007 set forth in the first
sentence of paragraph 9 of the Merger Agreement Amendment is hereby changed to
May 18, 2007.
All defined terms used in this agreement, which are not otherwise defined herein
shall have the meaning ascribed to them in the Merger Agreement Amendment.
Except as otherwise set forth in this agreement, the Merger Agreement Amendment
and the Merger Agreement shall remain unchanged and in full force and effect.
If the foregoing accurately reflects your understanding of our agreement
regarding the above matter, please indicate your agreement and acceptance by
signing in the appropriate space below and returning a fully executed and dated
copy of this agreement to the undersigned.
[SIGNATURES APPEAR ON NEXT PAGE]

 



--------------------------------------------------------------------------------



 



Cryptometrics,Inc.
May 11,2007
Page -2-

                  Sincerely yours,       AGREED AND ACCEPTED: JAG MEDIA
HOLDINGS, INC.       CRYPTOMETRICS ACQUISITION, INC.
 
               
By:
  /s/ Thomas J. Mazzarisi       By:   /s/ Thomas J. Mazzarisi
 
               
 
  Name: Thomas J. Mazzarisi           Name: Thomas J. Mazzarisi
 
  Title: Chairman & CEO           Title: President
 
  Date: May 9, 2007           Date: May 9, 2007

                  AGREED AND ACCEPTED:
CRYPTOMETRICS, INC.       The undersigned is signing this agreement solely in
its capacity as “Escrow Agent” pursuant to the provisions of paragraph 10 of the
Merger Agreement Amendment          
 
                             
By:
  /s/ Robert Barra       KARLEN & STOLZAR, LLP Name: Robert Barra Title: Co-CEO
By: /s/ Michael I. Stolzar
 
  Date: May 10, 2007           Name: Michael I. Stolzar
 
            Title: Partner
 
            Date: May 10, 2007

                 
 
                /s/ Robert Barra

 
Robert Barra
Dated: May 10, 2007       The undersigned are signing this agreement only with
respect to their obligations set forth in paragraph 12 of the Merger Agreement
Amendment
 
               
 
          /s/ Thomas J. Mazzarisi
 
            /s/ Michael Vitale       Thomas J. Mazzarisi               Michael
Vitale       Dated: May 9, 2007 Dated: May 10, 2007            
 
               
 
          /s/ Stephen J. Schoepfer
 
           
 
          Stephen J. Schoepfer
 
          Dated: May 9, 2007

 